Citation Nr: 1036728	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  10-31 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent 
for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.C. Blake, Law Clerk 




INTRODUCTION

The Veteran served on active duty from May 1953 to April 1955.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2009 rating decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  The competent and probative medical evidence of record 
demonstrates that, at its most limited, the Veteran's service-
connected bilateral hearing loss is manifested by no more than 
level II in the left ear and level VI in the right ear.

3.  As of August 10, 2009, the competent and probative medical 
evidence of record demonstrates that, at its most limited, the 
Veteran's service-connected bilateral hearing loss is manifested 
by no more than level III in the left ear and level VI in the 
right ear.

4.  The Veteran's service-connected tinnitus is assigned at 10 
percent rating, the maximum rating authorized under Diagnostic 
Code 6260.




CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for bilateral hearing loss have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009-
2010); 38 C.F.R. §§ 3.159, 4.85-4.87, Diagnostic Code 6100 
(2009).  

2.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2003, 
2007); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially complete 
application for benefits, it is required to notify the claimant 
and the representative, if any, of any information and medical or 
lay evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5.103(a) (West Supp. 2010); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004), the United States 
Court of Appeals for Veterans Claims (Court) held that VA must 
(1) inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.

In regards to the Veteran's claim for entitlement to an initial 
evaluation in excess of 10 percent for tinnitus, the provisions 
of the VCAA have no effect on an appeal where the law, and not 
the underlying facts or development of the facts are dispositive 
in a matter.  Manning v. Principi, 16 Vet. App. 534, 542-543 
(2002).

Turning to the Veteran's claim for hearing loss, the Board finds 
that the VCAA notice requirements have been satisfied by the June 
2009 letter.  In this letter, VA informed the Veteran that in 
order to substantiate a claim for entitlement to service 
connection for bilateral hearing loss, the evidence needed to 
show he had a current disability, a disease or injury in service, 
and evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually shown by 
medical records and medical opinions.

As to informing the Veteran of which information and evidence he 
was to provide to VA and which information and evidence VA would 
attempt to obtain on his behalf, VA informed him it had to obtain 
any records held by any federal agency.  This letter also 
informed him that on his behalf, VA would make reasonable efforts 
to obtain records that were not held by a federal agency, such as 
records from private doctors and hospitals.  Finally, the RO told 
the Veteran that he could obtain private records himself and 
submit them to VA.

The claim for a higher initial rating for bilateral hearing loss 
arises from the Veteran's disagreement with the initial rating 
assigned after the grant of service connection.  The courts have 
held, and VA's General Counsel has agreed, that where an 
underlying claim for service connection has been granted and 
there is disagreement as to "downstream" questions, the claim has 
been substantiated and there is no need to provide additional 
VCAA notice or address prejudice from absent VCAA notice.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (2003).

In March 2006, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of; 
and (5) effective date of the disability.  The Court held that 
the VCAA notice must include notice that a disability rating and 
an effective date of the award of benefits will be assigned if 
service connection was awarded.  In the present appeal, the June 
2009 letter also included the type of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159 (2009).  In connection with the current 
appeal, VA has obtained the Veteran's service treatment records, 
VA outpatient treatment records from July 2006 to April 2009, and 
test results from a private audiologist.  The Veteran was also 
provided VA examinations in connection with his claim.  The April 
2009 VA examiner recorded pertinent examination findings and the 
August 2009 VA examiner reviewed the Veteran's claims file, noted 
his medical history, and also recorded pertinent examination 
findings.  All obtainable evidence identified by the Veteran 
relative to the claim has been obtained and associated with the 
claims file.  The Board notes that the VA examination reports are 
probative.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim for entitlement to an initial 
evaluation in excess of 10 percent for bilateral hearing loss.  
The evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of the 
existence of any additional relevant evidence which was not 
obtained.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

II.  Decision

A.  Bilateral Hearing Loss

The Veteran contends that an initial evaluation in excess of 10 
percent for bilateral hearing loss is warranted. 

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

When entitlement to compensation has been established and a 
higher initial evaluation is at issue, the level of disability at 
the time entitlement arose is of primary concern.  Consideration 
must also be given to a longitudinal picture of the Veteran's 
disability to determine if the assignment of separate ratings for 
separate periods of time, a practice known as "staged" ratings, 
is warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Moreover, staged ratings are appropriate in any increased-rating 
claim in which distinct time periods with different ratable 
symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

The Ratings Schedule, under Diagnostic Code 6100, provides a 
table for rating purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, established by 
a state licensed audiologist including a controlled speech 
discrimination and the puretone threshold average which is the 
sum of the puretone thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four.  See 38 C.F.R. § 4.85 (2009).

Table VII is used to determine the percentage evaluation by 
combining the Roman numeral designations for hearing impairment 
of each ear.  The horizontal row represents the ear having the 
poorer hearing and the vertical column represents the ear having 
the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (2009), it states that when the 
puretone threshold at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the 
rating specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  Each ear is to be 
evaluated separately.  Id.  The provisions of 38 C.F.R. § 4.86(b) 
provide that when the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  That numeral will then be 
evaluated to the next higher Roman numeral.  Id.

The Court has noted that the assignment of disability ratings for 
hearing impairment is derived by a mechanical application of the 
numeric designations assigned after audiological evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In April 2009, the Veteran was afforded a VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
70
75
80
LEFT
35
65
70
80

Average puretone thresholds were 64 decibels in the right ear and 
63 decibels in the left ear.  Speech recognition scores were 100 
percent in the right and left ears.    

In August 2009, the Veteran underwent a second VA audiological 
examination.  Audiological testing performed showed the following 
puretone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
30
70
75
80
LEFT
35
65
70
80

Average puretone thresholds were 64 decibels in the right ear and 
63 decibels in the left ear.  Speech recognition scores were 90 
percent in the right ear and 88 percent in the left ear.  

Based upon the results of the April 2009 audiological 
examination, a Roman numeral VI is derived for the right ear from 
Table VIa of 38 C.F.R. § 4.85 based upon an exceptional pattern 
of hearing impairment under 38 C.F.R. 4.86(a).  A Roman numeral 
II is derived for the left ear from Table VI of 38 C.F.R. § 4.85.  
A 10 percent evaluation is derived from Table VII of 38 C.F.R. 
§ 4.85 by intersecting the applicable rows with the applicable 
columns.  

Based upon the results of the August 2009 audiological 
examination, a Roman numeral VI is derived for the right ear from 
Table VIa of 38 C.F.R. § 4.85 based upon an exceptional pattern 
of hearing impairment under 38 C.F.R. 4.86(a).  A Roman numeral 
III is derived for the left ear from Table VI of 38 C.F.R. 
§ 4.85.  Similar to the April 2009 VA examination results, a 10 
percent evaluation is derived from Table VII of 38 C.F.R. § 4.85 
by intersecting the applicable rows with the applicable columns.  
As a result, there is no basis in the schedule for a higher 
rating.  38 C.F.R. §§ 4.85, 4.86.

The Board notes that the Veteran submitted an October 2009 
private audiological examination; however, it has not been 
accorded probative value for two reasons.  First, the actual 
puretone thresholds were not written out.  Second, there is no 
indication that the audiological evaluation was conducted in 
accordance with the Maryland CNC Test, which is a requirement for 
hearing testing for VA purposes.  38 C.F.R. § 4.85(a).

The Board is aware of the Veteran's complaints about not being 
able to hear anything in his right ear; however, it must be 
reiterated that disability ratings for hearing impairment are 
derived by a mechanical application of the numeric designations 
assigned after audiological evaluations are rendered.  
Lendenmann, 3 Vet. App. at 349.  There was no indication that the 
audiological evaluations produced test results which were 
invalid.  Nevertheless, the clinical findings establish that the 
preponderance of the evidence is against an evaluation in excess 
of 10 percent for the Veteran's service-connected bilateral 
hearing loss.  



B.  Tinnitus 

The Veteran contends that an initial evaluation in excess of 10 
percent for tinnitus is warranted.

In Smith v. Nicholson, 19 Vet. App. 63, 78 (2005), the Court held 
that the pre-1999 and pre-June 13, 2003 versions of Diagnostic 
Code 6260 required the assignment of dual ratings for bilateral 
tinnitus.  VA appealed the decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) and stayed the 
adjudication of tinnitus rating cases affected by the Smith 
decision.  In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), 
the Federal Circuit concluded that the Court erred in not 
deferring to VA's interpretation of its own regulations, 38 
C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a Veteran 
to a single disability rating for tinnitus, regardless whether 
the tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.

The Veteran's service-connected tinnitus has been assigned the 
maximum schedular rating available for tinnitus.  38 C.F.R. § 
4.87, Diagnostic Code 6260.  As there is no legal basis upon 
which to award separate schedular evaluations for tinnitus in 
each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).

Because the Veteran has been in receipt of the maximum schedular 
rating available for tinnitus since the grant of service 
connection, and because the criteria for referral for an 
extraschedular evaluation have not been met, the Board finds that 
an initial evaluation in excess of 10 percent is not warranted.

C.  Extraschedular Consideration

Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extra-schedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the Veteran or reasonably raised 
by the record).

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).

An exceptional or unusual disability picture occurs where the 
diagnostic criteria do not reasonably describe or contemplate the 
severity and symptomatology of the Veteran's service-connected 
disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

If there is an exceptional or unusual disability picture, then 
the Board must consider whether the disability picture exhibits 
other factors such as marked interference with employment and 
frequent periods of hospitalization.  Id. at 115-16.  When those 
two elements are met, the appeal must be referred for 
consideration of the assignment of an extra-schedular rating.  
Otherwise, the schedular evaluation is adequate, and referral is 
not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 
116.

In this case, the schedular evaluation is not inadequate.  An 
evaluation in excess of that assigned is provided for certain 
manifestations of the service-connected disabilities at issue, 
but the medical evidence reflects that those manifestations are 
not present in this case.  Additionally, the diagnostic criteria 
adequately describe the severity and symptomatology of the 
Veteran's bilateral hearing loss and tinnitus.  Moreover, the 
evidence does not demonstrate other related factors.  The Veteran 
has not required frequent hospitalization due to his bilateral 
hearing loss or tinnitus, and marked interference with employment 
has not been shown.  In the absence of any additional factors, 
the RO's failure to consider or to refer this issue for 
consideration of an extra-schedular rating was not prejudicial.
ORDER

An initial evaluation in excess of 10 percent for bilateral 
hearing loss is denied.

An initial evaluation in excess of 10 percent for tinnitus is 
denied.



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


